EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10701330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, no prior art could be located that teaches or fairly suggests  in a first process in which coded information is not obtained from the acquired image by the processing unit, the adjustment unit adjusts a white balance of the acquired image using the auto white balance function and an image based on the captured image that is adjusted using the auto white balance function is stored in the storing unit, and in a second process in which the coded information is obtained from the acquired image by the processing unit, the image based on the captured image is stored in the storing unit without using the auto white balance function, in combination with the rest of the limitations of the claim.
Regarding claim 35, no prior art could be located that teaches or fairly suggests an adjustment unit configured to adjust a white balance of the acquired image and having an auto white balance function of adjusting white balance of the captured image by the capturing device; a processing unit configured to process image data for the acquired image; and a storing unit configured to store an image based on the captured image, wherein, in a process in which coded information is obtained from the acquired image by the processing unit, the image based on the captured image is stored in the storing unit without using the auto white balance function, in combination with the rest of the limitations of the claim.
Claims 38 and 46 are allowed for similar reasons as claim 23.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697